                     Case 19-11563-KBO      Doc 601     Filed 11/03/19      Page 1 of 11




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                     1
EMERGE ENERGY SERVICES LP, et al.,                           : Case No. 19-11563 (KBO)
                                                             :
                    Debtors.                                 : Jointly Administered
                                                             :
                                                             :
                                                             :
------------------------------------------------------------ x

             NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                   HEARING ON OCTOBER 30, 2019 AT 9:30 A.M. (ET)3

  I.       PLAN CONFIRMATION:

           1.         First Amended Joint Plan of Reorganization for Emerge Energy Services LP and
                      its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code (Solicitation
                      Version) [Docket No. 362; filed September 11, 2019]




  1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
  identification number, are: Emerge Energy Services LP (2937), Emerge Energy Services GP LLC (4683),
  Emerge Energy Services Operating LLC (2511), Superior Silica Sands LLC (9889), and Emerge Energy
  Services Finance Corporation (9875). The Debtors’ address is 5600 Clearfork Main Street, Suite 400,
  Fort Worth, Texas 76109.
  2
           Amended Agenda items appear in bold.
  3
          The hearing is a continuation of the hearing commenced on October 30, 2019 at 9:30 a.m.
  The November 4, 6, 7, 8 and 13, 2019 hearings will be before The Honorable Karen B. Owens at the
  United States Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor,
  Courtroom 1 or 2, Wilmington, Delaware 19801. Any party who wishes to appear telephonically at such
  hearing must contact COURTCALL, LLC at 866-582-6878 to register his/her telephonic appearance in
  accordance with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11,
  2018.


  RLF1 22358709v.1
                   Case 19-11563-KBO      Doc 601      Filed 11/03/19   Page 2 of 11



                    Confirmation Objection Deadline:   October 11, 2019 at 4:00 p.m. (ET);
                                                       extended to October 15, 2019 at 4:00 p.m.
                                                       (ET) for Sunoco, LLC; extended to October
                                                       16, 2019 at 11:59 p.m. (ET) for the United
                                                       States Trustee (the “U.S. Trustee”);
                                                       extended to October 18, 2019 for the
                                                       Official Committee of Unsecured Creditors;
                                                       reply deadline extended to October 25, 2019
                                                       at 7:00 p.m. (ET) for HPS Investment
                                                       Partners, LLC

                    Confirmation Responses/Objections Received:

                    A.    Texas Taxing Authorities’ Objection to the First Amended Joint Plan of
                          Reorganization for Emerge Energy Services LP and its Affiliate Debtors
                          Under Chapter 11 of the Bankruptcy Code [Docket No. 386; filed
                          September 19, 2019]

                          Status: The Debtors will propose language in an effort to resolve this
                                  objection. To the extent unresolved, the hearing on this objection
                                  will go forward.

                    B.    Supplemental Objection of the Securities and Exchange Commission to
                          Confirmation of the Debtors’ Joint Chapter 11 Plan [Docket No. 424; filed
                          October 3, 2019]

                          Status: The Debtors will propose language in an effort to resolve the
                                  objection to the Plan exculpation provisions. The hearing with
                                  respect to all other issues raised by the SEC will go forward.

                    C.    Pownall Services, LLC’s Objection to Debtors’ First Amended Joint Plan
                          of Reorganization [Docket No. 466; filed October 11, 2019]

                          Status: The hearing on this objection will go forward at a date to be
                                  determined with respect to the valuation of the Kingfisher
                                  Property pursuant to a stipulation between the parties.

                    D.    Joinder and Objection of RB Scott Company, Inc. to Confirmation of First
                          Amended Joint Plan of Reorganization for Emerge Energy Services LP
                          and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                          [Docket No. 468; filed October 11, 2019]

                          Status: The hearing on this objection will go forward at a date to be
                                  determined with respect to the valuation of the Kingfisher
                                  Property. The hearing with respect to the remaining objections
                                  will go forward.


                                                   2
RLF1 22358709v.1
                   Case 19-11563-KBO      Doc 601     Filed 11/03/19    Page 3 of 11



                    E.   Joinder of B & B Electric, Inc. to Objections to Confirmation of First
                         Amended Joint Plan of Reorganization for Emerge Energy Services LP
                         and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                         [Docket No. 470; filed October 11, 2019]

                         Status: The hearing on this objection will go forward at a date to be
                                 determined with respect to the valuation of the Kingfisher
                                 Property.

                    F.   Objection of Market and Johnson, Inc.; Stout Excavating Group LLC; and
                         A-1 Excavating, Inc. to Debtors’ First Amended Joint Plan of
                         Reorganization [Docket No. 477; filed October 14, 2019]

                         Status: The hearing on this objection will go forward at a date to be
                                 determined with respect to the valuation of the Kingfisher
                                 Property pursuant to a stipulation between the parties. The
                                 Debtors will propose language in an effort to resolve the objection
                                 with respect to the retention of liens and return of collateral. To
                                 the extent unresolved, the hearing on such objection will go
                                 forward. To the extent resolved, the hearing on only the remaining
                                 objections will go forward.

                    G.   Limited Objection to Confirmation of First Amended Joint Prepackaged
                         Plan of Reorganization for Emerge Energy Services LP and its Affiliate
                         Debtors Under Chapter 11 of the Bankruptcy Code Filed by Sunoco, LLC
                         [Docket No. 489; filed October 15, 2019]

                         Status: The parties have agreed to language to be included in an order
                                 confirming the Plan. Subject to entry of such an order, this
                                 objection has been resolved.

                    H.   Objection of the Official Committee of Unsecured Creditors to
                         Confirmation of the First Amended Joint Plan of Reorganization of Emerge
                         Energy Services LP and its Affiliate Debtors Under Chapter 11 of the
                         Bankruptcy Code (SEALED) [Docket No. 495; filed October 15, 2019]

                         Status: The hearing on this objection will go forward.

                    I.   Minnesota Commercial Railway Company’s Objection to Confirmation of
                         First Amended Joint Plan of Reorganization for Emerge Energy Services
                         LP and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                         [Docket No. 498; filed October 15, 2019]

                         Status: The Debtors will propose language in an effort to resolve the
                                 objection with respect to the retention of liens. To the extent
                                 unresolved, the hearing on such objection will go forward.


                                                  3
RLF1 22358709v.1
                   Case 19-11563-KBO       Doc 601      Filed 11/03/19    Page 4 of 11



                    J.     Objection of the United States Trustee to Confirmation of Debtors’ First
                           Amended Joint Plan of Reorganization for Emerge Energy Services LP
                           and its Affiliated Debtors Under Chapter 11 of the Bankruptcy Code
                           [Docket No. 514; filed October 17, 2019]

                          Status: The Debtors will propose language in an effort to resolve the
                                  objections to the Plan exculpation provisions and other provisions
                                  relating to Rule 9019 settlements, discharge, the allowance and
                                  disallowance of claims, setoff, and certain tax matters. To the
                                  extent unresolved, the hearing on such objections will go forward.
                                  To the extent resolved, the hearing on only the remaining
                                  objections will go forward.

                    K.     Chippewa County’s Objection to the First Amended Joint Plan of
                           Reorganization and Joinder to Atlantic Specialty Insurance Company’s
                           Limited Objection [Docket No. 526; filed October 18, 2019]

                          Status: The Debtors believe that the portion of the objection relating to the
                                  impact of the Plan’s release, discharge, exculpation, and injunction
                                  provisions should be resolved pursuant to language resolving
                                  similar issues raised by the EPA. To the extent unresolved, the
                                  hearing on such objections will go forward

                    L.     Objection of the Official Committee of Unsecured Creditors to
                           Confirmation of the First Amended Joint Plan of Reorganization of
                           Emerge Energy Services LP and its Affiliate Debtors Under Chapter 11 of
                           the Bankruptcy Code (REDACTED) [Docket No. 527; filed October 18,
                           2019]

                          Status: The hearing on this objection will go forward.

                    M.     Objection by the United States to the Debtors’ First Amended Chapter 11
                           Plan of Reorganization [Docket No. 541; filed October 22, 2019]

                           Status: The Debtors will propose language in an effort to resolve this
                                   objection. To the extent unresolved, the hearing on such objection
                                   will go forward.

                    Cure Objection Deadline:            October 11, 2019 at 4:00 p.m. (ET);
                                                        extended to October 17, 2019 at 4:00 p.m.
                                                        (ET) for Marabou Energy Management,
                                                        LLC; extended to October 18, 2019 at 4:00
                                                        p.m. (ET) for The Ultimate Software Group,
                                                        Inc.




                                                    4
RLF1 22358709v.1
                   Case 19-11563-KBO      Doc 601      Filed 11/03/19      Page 5 of 11



                    Cure Responses/Objections Received:

                    A.    Cure Claim Objection Filed by Barron Electric Cooperative [Docket No.
                          446; filed October 8, 2019]

                          Status: This cure objection has been resolved.

                    B.    Objection of Holt Texas, Ltd. to Debtors’ Notice of Cure Amounts in
                          Connection with Contracts and Leases [Docket No. 451; filed October 9,
                          2019]

                          Status: The Debtors agree that the applicable contract is not executory and
                                  will not be assumed. Therefore, this portion of the objection has
                                  been resolved. The hearing on the portion of the cure objection
                                  related to asserted cure amounts is adjourned to a date to be
                                  determined.

                    C.    Limited Objection and Reservation of Rights of Atlantic Specialty
                          Insurance Company to Notice of Cure Amount in Connection with
                          Contracts and Leases [Docket No. 467; filed October 11, 2019]

                          Status: The hearing on this cure objection is adjourned to a date and time
                                  to be determined.

                    D.    Caterpillar Financial Services Corporation’s Objection to Debtors’
                          Proposed Cure Amounts Related to Executory Contracts and Unexpired
                          Leases [Docket No. 469; filed October 11, 2019]

                          Status: The Debtors believe they have paid in the ordinary course, or will
                                  pay at the time of assumption, all amounts outstanding necessary
                                  to cure monetary defaults under the applicable agreements. The
                                  remaining objections asserted in this cure objection are adjourned
                                  to a date to be determined.

                    Related Documents:

                    i.    Joint Plan of Reorganization for Emerge Energy Services LP and its
                          Affiliate Debtors Under Chapter 11 of the Bankruptcy Code [Docket No.
                          98; filed July 25, 2019]

                    ii.   Disclosure Statement for the Joint Plan of Reorganization for Emerge
                          Energy Services LP and its Affiliate Debtors Under Chapter 11 of the
                          Bankruptcy Code [Docket No. 99; filed July 25, 2019]




                                                   5
RLF1 22358709v.1
                   Case 19-11563-KBO        Doc 601      Filed 11/03/19   Page 6 of 11



                    iii.    First Amended Joint Plan of Reorganization for Emerge Energy Services
                            LP and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                            [Docket No. 268; filed August 29, 2019]

                    iv.     Disclosure Statement for First Amended Joint Plan of Reorganization for
                            Emerge Energy Services LP and its Affiliate Debtors Under Chapter 11 of
                            the Bankruptcy Code [Docket No. 269; filed August 29, 2019]

                    v.      Notice of Filing of Blacklines of Revised Plan and Disclosure Statement
                            [Docket No. 270; filed August 29, 2019]

                    vi.     First Amended Joint Plan of Reorganization for Emerge Energy Services
                            LP and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                            [Docket No. 324; filed September 5, 2019]

                    vii.    Disclosure Statement for First Amended Joint Plan of Reorganization for
                            Emerge Energy Services LP and its Affiliate Debtors Under Chapter 11 of
                            the Bankruptcy Code [Docket No. 325; filed September 5, 2019]

                    viii.   Notice of Filing of Blacklines of Further Revised Plan and Disclosure
                            Statement [Docket No. 327; filed September 6, 2019]

                    ix.     Disclosure Statement for First Amended Joint Plan of Reorganization for
                            Emerge Energy Services LP and its Affiliate Debtors Under Chapter 11 of
                            the Bankruptcy Code [Docket No. 350; filed September 10, 2019]

                    x.      Notice of Filing of Blackline of Revised Disclosure Statement [Docket
                            No. 351; filed September 10, 2019]

                    xi.     Order (I) Approving the Disclosure Statement, (II) Establishing the Voting
                            Record Date, Voting Deadline and Other Dates, (III) Approving
                            Procedures for Soliciting, Receiving and Tabulating Votes on the Plan and
                            for Filing Objections to the Plan, (IV) Approving the Manner and Forms
                            of Notice and Other Related Documents, (V) Approving Procedures for
                            Assumption of Contracts and Leases and Form and Manner of Assumption
                            Notice, and (VI) Granting Related Relief [Docket No. 361; filed
                            September 11, 2019]

                    xii.    Disclosure Statement for First Amended Joint Plan of Reorganization for
                            Emerge Energy Services LP and its Affiliate Debtors Under Chapter 11 of
                            the Bankruptcy Code [Docket No. 363; filed September 11, 2019]

                    xiii.   Notice of (I) Plan Confirmation Hearing, (II) Objection and Voting
                            Deadlines and (III) Solicitation and Voting Procedures [Docket No. 364;
                            filed September 11, 2019]



                                                     6
RLF1 22358709v.1
                   Case 19-11563-KBO        Doc 601      Filed 11/03/19    Page 7 of 11



                    xiv.    Affidavit of Publication of the Notice of (I) Plan Confirmation Hearing,
                            (II) Objection and Voting Deadlines and (III) Solicitation and Voting
                            Procedures in the Wall Street Journal [Docket No. 380; filed September
                            17, 2019]

                    xv.     Notice of Cure Amounts in Connection with Contracts and Leases [Docket
                            No. 414; filed September 27, 2019]

                    xvi.    Notice of Filing of Plan Supplement for the First Amended Joint
                            Prepackaged Plan of Reorganization for Emerge Energy Services LP and
                            its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code [Docket
                            No. 436; filed October 4, 2019]

                    xvii.   Declaration of Matthew Rodrigue in Support of the Objection of the
                            Official Committee of Unsecured Creditors to Confirmation of the First
                            Amended Joint Plan of Reorganization for Emerge Energy Services LP
                            and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                            (SEALED) [Docket No. 497; filed October 15, 2019]

                    xviii. Declaration of David M. Posner in Support of the Objection of the Official
                           Committee of Unsecured Creditors to Confirmation of the First Amended
                           Joint Plan of Reorganization for Emerge Energy Services LP and its
                           Affiliate Debtors Under Chapter 11 of the Bankruptcy Code (SEALED)
                           [Docket No. 499; filed October 15, 2019]

                    xix.    Declaration of Matthew Rodrigue in Support of the Objection of the
                            Official Committee of Unsecured Creditors to Confirmation of the First
                            Amended Joint Plan of Reorganization for Emerge Energy Services LP
                            and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                            (REDACTED) [Docket No. 528; filed October 18, 2019]

                    xx.     Declaration of David M. Posner in Support of the Objection of the Official
                            Committee of Unsecured Creditors to Confirmation of the First Amended
                            Joint Plan of Reorganization for Emerge Energy Services LP and its
                            Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                            (REDACTED) [Docket No. 529; filed October 18, 2019]

                    xxi.    Notice of Rescheduled Confirmation Hearing [Docket No. 533; filed
                            October 21, 2019]

                    xxii.   Declaration of Michael Paque of Kurtzman Carson Consultants LLC
                            Regarding the Solicitation of Votes and Tabulation of Ballots Cast on First
                            Amended Joint Plan of Reorganization for Emerge Energy Services LP
                            and its Affiliate Debtors [Docket No. 542; filed October 23, 2019]

                    xxiii. Memorandum of Law in Support of Confirmation of First Amended Joint
                           Plan of Reorganization for Emerge Energy Services LP and its Affiliate

                                                     7
RLF1 22358709v.1
                   Case 19-11563-KBO        Doc 601     Filed 11/03/19    Page 8 of 11



                           Debtors Under Chapter 11 of the Bankruptcy Code [Docket No. 546; filed
                           October 24, 2019]

                    xxiv. Joinder of HPS Investment Partners, LLC in Support of Confirmation of
                          First Amended Joint Plan of Reorganization for Emerge Energy Services
                          LP and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                          and Reply to Creditors’ Committee Objection to Plan [Docket No. 547;
                          filed October 24, 2019]

                    xxv.   Certification of Counsel Regarding Order Approving Pre-Trial Stipulation
                           Regarding Confirmation Hearing [Docket No. 556; filed October 26,
                           2019]

                    xxvi. Order Approving Pre-Trial Stipulation Regarding Confirmation Hearing
                          [Docket No. 558; filed October 28, 2019]

                    xxvii. Declaration of Bryan M. Gaston in Support of Confirmation of the First
                           Amended Joint Plan of Reorganization for Emerge Energy Services LP
                           and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                           [Docket No. 559; filed October 28, 2019]

                    xxviii. Declaration of William L. Transier in Support of Confirmation of the First
                            Amended Joint Plan of Reorganization for Emerge Energy Services LP
                            and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                            (SEALED) [Docket No. 560; filed October 28, 2019]

                    xxix. Declaration of William L. Transier in Support of Confirmation of the First
                          Amended Joint Plan of Reorganization for Emerge Energy Services LP
                          and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                          (REDACTED) [Docket No. 561; filed October 28, 2019]

                    xxx.   Declaration of Adam Dunayer in Support of Confirmation of the First
                           Amended Joint Plan of Reorganization for Emerge Energy Services LP
                           and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code
                           [Docket No. 563; filed October 28, 2019]

                    xxxi. Debtors’ Motion for Entry of an Order Authorizing Debtors to File Under
                          Seal Certain Information Contained in the Declaration of William L.
                          Transier in Support of Confirmation of the First Amended Joint Plan of
                          Reorganization for Emerge Energy Services LP and its Affiliate Debtors
                          Under Chapter 11 of the Bankruptcy Code [Docket No. 564; filed October
                          28, 2019]

                    xxxii. Certification of Counsel Regarding Order Approving Stipulation Between
                           Debtors and Certain Mechanic’s Lien Claimants Regarding Trial
                           Scheduling [Docket No. 565; filed October 28, 2019]


                                                    8
RLF1 22358709v.1
                   Case 19-11563-KBO        Doc 601      Filed 11/03/19       Page 9 of 11



                    xxxiii. Order Authorizing Debtors to File Under Seal Certain Information
                            Contained in the Declaration of William L. Transier in Support of
                            Confirmation of the First Amended Joint Plan of Reorganization for
                            Emerge Energy Services LP and its Affiliate Debtors Under Chapter
                            11 of the Bankruptcy Code [Docket No. 587; entered October 31,
                            2019]

                    xxxiv. Second Amended Joint Plan of Reorganization for Emerge Energy
                           Services LP and its Affiliate Debtors Under Chapter 11 of the
                           Bankruptcy Code [Docket No. 596; filed November 1, 2019]

                    xxxv. Notice of Filing of Blackline of Second Amended Joint Plan of
                          Reorganization for Emerge Energy Services LP and its Affiliate
                          Debtors Under Chapter 11 of the Bankruptcy Code [Docket No. 598;
                          filed November 1, 2019]

                    xxxvi. Notice of Withdrawal [Docket No. 599; filed November 1, 2019]

                    Status: The hearing on this matter will go forward. The individual statuses with
                            respect to the confirmation objections and the cure objections are set forth
                            above.

II.      MATTERS GOING FORWARD:

         2.         Motion for Entry of an Order Authorizing the Official Committee of Unsecured
                    Creditors to File Under Seal the (I) Objection of the Official Committee of
                    Unsecured Creditors to Confirmation of the First Amended Joint Plan of
                    Reorganization for Emerge Energy Services LP and its Affiliate Debtors Under
                    Chapter 11 of the Bankruptcy Code, (II) Declaration of Matthew Rodrigue in
                    Support of the Committee’s Confirmation Objection, and (III) Declaration of
                    David Posner in Support of the Committee’s Confirmation Objection [Docket No.
                    501; filed October 15, 2019]

                    Response/Objection Deadline:          At the hearing

                    Responses/Objections Received:        None at this time

                    Status: The hearing on this matter will go forward.

         3.         Motion for Entry of an Order Authorizing the Official Committee of Unsecured
                    Creditors to Exceed the Page Limits with Respect to the Objection of the Official
                    Committee of Unsecured Creditors to Confirmation of the First Amended Joint
                    Plan of Reorganization for Emerge Energy Services LP and its Affiliate Debtors
                    Under Chapter 11 of the Bankruptcy Code [Docket No 502; filed October 15,
                    2019]

                    Response/Objection Deadline:          At the hearing

                                                     9
RLF1 22358709v.1
               Case 19-11563-KBO         Doc 601      Filed 11/03/19   Page 10 of 11



                   Responses/Objections Received:      None

                   Related Documents:

                   i.    Order Authorizing the Official Committee of Unsecured Creditors to
                         Exceed the Page Limits with Respect to the Objection of the Official
                         Committee of Unsecured Creditors to Confirmation of the First
                         Amended Joint Plan of Reorganization for Emerge Energy Services
                         LP and its Affiliate Debtors Under Chapter 11 of the Bankruptcy
                         Code [Docket No. 582; entered October 30, 2019]

                   Status: On October 30, 2019, the Court entered an order regarding this
                           matter. Accordingly, a hearing on this matter is no longer necessary.




                                                 10
RLF1 22358709v.1
               Case 19-11563-KBO   Doc 601         Filed 11/03/19   Page 11 of 11



Dated: November 3, 2019            /s/ Brett M. Haywood
       Wilmington, Delaware

                                    RICHARDS, LAYTON & FINGER, P.A.

                                    John H. Knight (No. 3848)
                                    Paul N. Heath (No. 3704)
                                    Zachary I. Shapiro (No. 5103)
                                    Brett M. Haywood (No. 6166)
                                    Travis J. Cuomo (No. 6501)
                                    One Rodney Square
                                    920 North King Street
                                    Wilmington, DE 19801
                                    Telephone: (302) 651-7700
                                    Facsimile: (302) 651-7701
                                    E-mail: knight@rlf.com
                                             heath@rlf.com
                                             shapiro@rlf.com
                                             haywood@rlf.com
                                             cuomo@rlf.com

                                    - and -

                                    LATHAM & WATKINS LLP

                                    George A. Davis (admitted pro hac vice)
                                    Keith A. Simon (admitted pro hac vice)
                                    Hugh K. Murtagh (admitted pro hac vice)
                                    Liza L. Burton (admitted pro hac vice)
                                    885 Third Avenue
                                    New York, New York 10022
                                    Telephone: (212) 906-1200
                                    Facsimile: (212) 751-4864
                                    E-mail: george.davis@lw.com
                                            keith.simon@lw.com
                                            hugh.murtagh@lw.com
                                            liza.burton@lw.com

                                    Counsel for Debtors and Debtors-in-Possession




                                              11
RLF1 22358709v.1
